
	

113 S2560 IS: United States Fish and Wildlife Service Resource Protection Act
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2560
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Cardin (by request) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To authorize the United States Fish and Wildlife Service to seek compensation for injuries to trust
			 resources and use those funds to restore, replace, or acquire equivalent
			 resources, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  United States Fish and Wildlife Service Resource Protection Act.2.DefinitionsIn this Act:(1)DamagesThe term damages means—(A)compensation for—(i)(I)the cost of replacing, restoring, or acquiring the equivalent of a system
			 resource; and(II)the value of any significant loss of use of a system resource, pending—(aa)restoration or replacement of the system resource; or(bb)the acquisition of an equivalent resource; or(ii)the value of a system resource, if the system resource cannot be
			 replaced or restored; and(B)the cost of any relevant damage assessment carried out pursuant to  section 4(c).(2)Response costThe term response cost means the cost of any action carried out by the Secretary—(A)to prevent, minimize, or abate
			 destruction or loss of, or injury to, a  system
			 resource;(B)to abate or minimize the imminent risk of such destruction,
			 loss, or injury; or(C)to monitor  the ongoing effects of any incident causing such
			 destruction, loss, or injury.(3)SecretaryThe term Secretary means the Secretary of the Interior.(4)System resourceThe term system resource means any living, nonliving, historical, cultural, or archeological resource that is located
			 within the boundaries of—(A)a unit of the National Wildlife  Refuge System;(B)a unit of the National Fish Hatchery System; or(C)any other land managed by the United States Fish
			 and  Wildlife Service, including any land managed cooperatively with any
			 other Federal or State agency.3.Liability(a)In generalSubject to subsection (c), any individual or entity that destroys, causes the loss of, or injures
			 any system resource, or that causes the Secretary
			 to carry out any action  to prevent, minimize, or abate destruction or
			 loss of,
			 or injuries or risk to, any	system resource, shall be liable
			 to the United States for any response costs or damages resulting from the 
			 destruction, loss, or injury.(b)Liability in remAny instrumentality (including a vessel, vehicle, aircraft, or other equipment
			 or mechanism) that destroys, causes the loss of, or injures any system 
			 resource, or that causes the Secretary to
			 carry out any action to prevent, minimize, or abate  destruction or loss
			 of, or
			 injury or risk to, a system resource shall be liable in
			 rem  to the United States for any response costs or damages resulting from
			 the destruction, loss, or  injury, to the same extent that an individual
			 or entity is
			 liable under subsection (a).(c)DefensesAn individual or entity shall not be liable under this section, if the individual or entity can
			 establish that—(1)the destruction or loss of, or injury to, the system resource was caused
			 solely by an act of God or an act of war; or(2)(A)the individual or entity exercised due care; and(B)the destruction or loss of, or injury to, the system resource was caused solely by an act or
			 omission of a third
			  party, other than an employee or agent of the individual or entity.(d)ScopeThe liability established by this section shall be in addition to any other liability arising under
			 Federal or State law.4.Actions(a)Civil actions for response costs and damagesThe Attorney General, on request of the Secretary, may commence a civil action in the United
			 States district court of appropriate jurisdiction against  any individual,
			 entity, or instrumentality that may be liable under section 3 for 
			 response costs or damages.(b)Administrative actions for response costs and damages(1)Action by Secretary(A)In generalSubject to paragraph (2), the Secretary, after making a finding described in subparagraph (B),	may
			 consider, compromise, and settle a claim for
			 response costs and damages if the claim has not  been referred to the
			 Attorney General under subsection (a).(B)Description of findingsA finding referred to in subparagraph (A) is a finding that—(i)destruction or loss of, or injury to, a system resource has occurred; or(ii)such destruction, loss, or injury would occur absent an action by the Secretary to prevent,
			 minimize, or abate the destruction, loss, or injury.(2)RequirementIn any case in which the total amount to be recovered
			 in a civil action under subsection (a) may  exceed $500,000 (excluding
			 interest), a claim may be compromised and
			 settled under paragraph (1) only with the prior written approval
			 of the Attorney General.(c)Response actions, assessments of damages, and injunctive relief(1)In generalThe Secretary may carry out all necessary actions (including
			 making a  request to the Attorney General to seek injunctive relief)—(A)to prevent, minimize, or abate destruction or loss
			 of, or injury to, a system resource; or(B)to abate or 
			 minimize the imminent risk of such destruction, loss, or injury.(2)Assessment and monitoring(A)In generalThe Secretary may assess and monitor the destruction or loss of, or injury to, any system resource
			 for purposes of paragraph (1).(B)Judicial reviewAny determination or assessment of damage to a system resource carried out under subparagraph (A)
			 shall be subject to judicial review 
			 under subchapter II of chapter 5, and chapter 7,
		of title 5, United States Code (commonly known as the Administrative
		Procedure Act), on the basis of the administrative record
			 developed by the Secretary.5.Use of recovered amounts(a)In generalAn amount equal to the total amount of the response costs and damages recovered by the Secretary
			 under this Act and any
			 amounts recovered by the Federal Government under any provision of
			 Federal, State, or
			 local law (including regulations) or otherwise as a result of the
			 destruction or loss
			 of, or injury to, any system resource shall be
			 made available to the Secretary, without further appropriation,
			 for use in accordance with subsection (b).(b)UseThe Secretary may use amounts made available under subsection (a) only, in accordance with
			 applicable law—(1)to reimburse response costs and damage assessments carried out pursuant to this Act by the
			 Secretary or such other Federal
			 agency as the Secretary determines to be appropriate;(2)to restore, replace, or acquire the equivalent of a system resource that was destroyed, lost, or
			 injured; or(3)to monitor and study system resources.6.Donations(a)In generalIn addition to any other authority to accept donations, the Secretary may accept donations of money
			 or services for expenditure or use to meet expected, immediate, or
			 ongoing response costs and damages.(b)TimingA donation described in subsection (a) may be expended or
			 used at any time after acceptance of the donation, without further
			 action by Congress.7.Transfer of funds from Natural Resource Damage Assessment and Restoration FundThe matter under the heading Natural Resource Damage Assessment and Restoration Fund under the heading United States Fish and Wildlife Service of title I of the Department of the Interior and  Related  Agencies  Appropriations  Act, 1994 (43
			 U.S.C. 1474b–1), is amended by striking Provided, That and all that follows through activities. and inserting the following: Provided, That notwithstanding any other provision of law, any amounts appropriated or credited during
			 fiscal year
			 1992 or any fiscal year thereafter may be transferred to any account
			 (including through a payment to any Federal or non-Federal trustee) to
			 carry out a negotiated legal settlement or  other legal
			 action for a restoration activity under the
			 Comprehensive	Environmental Response, Compensation, and Liability Act (42
			 U.S.C. 9601 et seq.),	the Federal Water Pollution Control Act (33 U.S.C.
			 1251 et seq.), the Oil Pollution Act  of 1990
			 (33 U.S.C. 2701 et seq.), the Act of July 27, 1990
			 (16 U.S.C. 19jj et seq.), or the United States Fish and Wildlife Service Resource Protection Act, or for any damage assessment
			 activity: Provided further, That sums provided by any  individual or entity before or after the date of enactment of this Act
			 shall remain available until expended and shall not be limited to monetary
			 payments, but may include stocks,  bonds, or other personal or real
			 property, which
			 may be retained, liquidated, or otherwise disposed  of by the Secretary
			 for the restoration of injured resources or to conduct any new
			 damage assessment activity..
